Title: To Alexander Hamilton from Samuel Dexter, 16 September 1797
From: Dexter, Samuel
To: Hamilton, Alexander


Charlestown, Massachusetts, September 16, 1797. “More than two Months ago I handed to a young gentleman in your Office (a student I presume) a letter directed to you containing a lengthy detail of my concern in Onondago Land & requesting your opinion as soon as possible. I also enclosed fifty Dollars, not as a stimulus to your friendship, but to quiet my own feelings. Having heard nothing from you I have been apprehensive that the letter with its enclosures had been mislaid.… If you are eno’ at leisure, will you now answer my former letter, & also acquaint me with … what my prospects are? It is a business that interests me as deeply as any concern meerly pecuniary can do.”
